                        Case 18-16659-LMI       Doc 126     Filed 09/10/19      Page 1 of 19


                                 UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                           MIAMI DIVISION
                                               www.flsb.uscourts.gov


In re:                                                       Case No. 18-16659-LMI
                                                             Chapter 7
YURI LYUBARSKY and
OLGA LYUBARSKY

                                    /
                         MOVANT’S OBJECTIONS TO RESPONDENTS’ EXHIBITS

Objection to Respondents’ Exhibits Submitted on behalf of:

[   ] Plaintiff         [   ] Defendant        [x] Debtor              [   ] Other

Date of Hearing/Trial:      September 16-17, 2019

Type of Hearing/Trial:      Motion for Enforcement of Automatic Stay, Fraud on the Court and Contempt

SUBMITTED BY:           Gary Seitz, Esq.

                         Gellert Scali Busenkell & Brown, LLC

                         8 Penn Center

                         1628 John F Kennedy Blvd, Suite 1901

                         Philadelphia, PA 19103

                         Tel. (215) 238-0010

                         E-mail: gseitz@gsbblaw.com




                  (REGISTER TABLE WITH OBJECTIONS STARTS ON NEXT PAGE)




LF-49 (rev. 12/01/09)
                        Case 18-16659-LMI      Doc 126   Filed 09/10/19   Page 2 of 19


Exhibit                        Description                                     Objections

                                                               Objection – the document contains
                                                               information that is irrelevant to the issues
                                                               before the court. The information has no
                                                               tendency to make a fact more or less
                                                               probable than it would be without the
                                                               evidence; and (b) the fact is not of
                                                               consequence in determining the action.
                                                               FED. R. EVID. 401-402, 104(b). If
                                                               offered for the truth contained in its text,
                                                               the document also contains hearsay.
                                                               FED. R. EVID. 801-802. This exhibit
                                                               cannot be authenticated in the absence of
A            Asset Purchase Agreement, 8/2/2007                its author. FED. R. EVID. 901(a).

                                                               Objection – the document contains
                                                               information that is irrelevant to the issues
                                                               before the court. The information has no
                                                               tendency to make a fact more or less
                                                               probable than it would be without the
                                                               evidence; and (b) the fact is not of
                                                               consequence in determining the action.
                                                               FED. R. EVID. 401-402, 104(b). If
                                                               offered for the truth contained in its text,
                                                               the document also contains hearsay.
                                                               FED. R. EVID. 801-802. This exhibit
                                                               cannot be authenticated in the absence of
B            Settlement Agreement, 1/20/2009                   its author. FED. R. EVID. 901(a).




LF-49 (rev. 12/01/09)
                        Case 18-16659-LMI    Doc 126   Filed 09/10/19   Page 3 of 19


Exhibit                        Description                                   Objections

                                                             Objection – the document contains
                                                             information that is irrelevant to the issues
                                                             before the court. The information has no
                                                             tendency to make a fact more or less
                                                             probable than it would be without the
                                                             evidence; and (b) the fact is not of
                                                             consequence in determining the action.
                                                             FED. R. EVID. 401-402, 104(b). If
                                                             offered for the truth contained in its text,
                                                             the document also contains hearsay.
                                                             FED. R. EVID. 801-802. This exhibit
                                                             cannot be authenticated in the absence of
C            Note                                            its author. FED. R. EVID. 901(a).

                                                             Objection – the document contains
                                                             information that is irrelevant to the issues
                                                             before the court. The information has no
                                                             tendency to make a fact more or less
                                                             probable than it would be without the
                                                             evidence; and (b) the fact is not of
                                                             consequence in determining the action.
                                                             FED. R. EVID. 401-402, 104(b). If
                                                             offered for the truth contained in its text,
                                                             the document also contains hearsay.
                                                             FED. R. EVID. 801-802. This exhibit
                                                             cannot be authenticated in the absence of
D            COJ Complaint, 2/24/2011                        its author. FED. R. EVID. 901(a).




LF-49 (rev. 12/01/09)
                        Case 18-16659-LMI      Doc 126    Filed 09/10/19   Page 4 of 19


Exhibit                         Description                                     Objections

                                                                Objection – the document contains
                                                                information that is irrelevant to the issues
                                                                before the court. The information has no
                                                                tendency to make a fact more or less
                                                                probable than it would be without the
                                                                evidence; and (b) the fact is not of
                                                                consequence in determining the action.
                                                                FED. R. EVID. 401-402, 104(b). If
                                                                offered for the truth contained in its text,
                                                                the document also contains hearsay.
                                                                FED. R. EVID. 801-802. This exhibit
             Cover letter and post- judgment discovery,         cannot be authenticated in the absence of
E            10/13/2011                                         its author. FED. R. EVID. 901(a).

                                                                Objection – the document contains
                                                                information that is irrelevant to the issues
                                                                before the court. The information has no
                                                                tendency to make a fact more or less
                                                                probable than it would be without the
                                                                evidence; and (b) the fact is not of
                                                                consequence in determining the action.
                                                                FED. R. EVID. 401-402, 104(b). If
                                                                offered for the truth contained in its text,
                                                                the document also contains hearsay.
                                                                FED. R. EVID. 801-802. This exhibit
                                                                cannot be authenticated in the absence of
F            Amended Complaint, 10/13/2011                      its author. FED. R. EVID. 901(a).




LF-49 (rev. 12/01/09)
                        Case 18-16659-LMI      Doc 126   Filed 09/10/19   Page 5 of 19


Exhibit                          Description                                   Objections

                                                               Objection – the document contains
                                                               information that is irrelevant to the issues
                                                               before the court. The information has no
                                                               tendency to make a fact more or less
                                                               probable than it would be without the
                                                               evidence; and (b) the fact is not of
                                                               consequence in determining the action.
                                                               FED. R. EVID. 401-402, 104(b). If
                                                               offered for the truth contained in its text,
                                                               the document also contains hearsay.
                                                               FED. R. EVID. 801-802. This exhibit
                                                               cannot be authenticated in the absence of
G            Yuri Lyubarsky, LLC corporate paperwork           its author. FED. R. EVID. 901(a).

                                                               Objection – the document contains
                                                               information that is irrelevant to the issues
                                                               before the court. The information has no
                                                               tendency to make a fact more or less
                                                               probable than it would be without the
                                                               evidence; and (b) the fact is not of
                                                               consequence in determining the action.
                                                               FED. R. EVID. 401-402, 104(b). If
                                                               offered for the truth contained in its text,
                                                               the document also contains hearsay.
                                                               FED. R. EVID. 801-802. This exhibit
                                                               cannot be authenticated in the absence of
H            Order, 12/15/2011                                 its author. FED. R. EVID. 901(a).




LF-49 (rev. 12/01/09)
                        Case 18-16659-LMI     Doc 126    Filed 09/10/19   Page 6 of 19


Exhibit                         Description                                    Objections

                                                               Objection – the document contains
                                                               information that is irrelevant to the issues
                                                               before the court. The information has no
                                                               tendency to make a fact more or less
                                                               probable than it would be without the
                                                               evidence; and (b) the fact is not of
                                                               consequence in determining the action.
                                                               FED. R. EVID. 401-402, 104(b). If
                                                               offered for the truth contained in its text,
                                                               the document also contains hearsay.
                                                               FED. R. EVID. 801-802. This exhibit
                                                               cannot be authenticated in the absence of
I            Order, 4/12/2012                                  its author. FED. R. EVID. 901(a).

                                                               Objection – the document contains
                                                               information that is irrelevant to the issues
                                                               before the court. The information has no
                                                               tendency to make a fact more or less
                                                               probable than it would be without the
                                                               evidence; and (b) the fact is not of
                                                               consequence in determining the action.
                                                               FED. R. EVID. 401-402, 104(b). If
                                                               offered for the truth contained in its text,
                                                               the document also contains hearsay.
                                                               FED. R. EVID. 801-802. This exhibit
             Email concerning settlement from Debtors’         cannot be authenticated in the absence of
K            counsel, 1/22/2013                                its author. FED. R. EVID. 901(a).




LF-49 (rev. 12/01/09)
                        Case 18-16659-LMI     Doc 126   Filed 09/10/19   Page 7 of 19


Exhibit                         Description                                   Objections

                                                              Objection – the document contains
                                                              information that is irrelevant to the issues
                                                              before the court. The information has no
                                                              tendency to make a fact more or less
                                                              probable than it would be without the
                                                              evidence; and (b) the fact is not of
                                                              consequence in determining the action.
                                                              FED. R. EVID. 401-402, 104(b). If
                                                              offered for the truth contained in its text,
                                                              the document also contains hearsay.
                                                              FED. R. EVID. 801-802. This exhibit
                                                              cannot be authenticated in the absence of
L            Order, 3/15/2013                                 its author. FED. R. EVID. 901(a).

                                                              Objection – the document contains
                                                              information that is irrelevant to the issues
                                                              before the court. The information has no
                                                              tendency to make a fact more or less
                                                              probable than it would be without the
                                                              evidence; and (b) the fact is not of
                                                              consequence in determining the action.
                                                              FED. R. EVID. 401-402, 104(b). If
                                                              offered for the truth contained in its text,
                                                              the document also contains hearsay.
                                                              FED. R. EVID. 801-802. This exhibit
                                                              cannot be authenticated in the absence of
M            Consulting Agreement                             its author. FED. R. EVID. 901(a).




LF-49 (rev. 12/01/09)
                        Case 18-16659-LMI      Doc 126   Filed 09/10/19   Page 8 of 19


Exhibit                         Description                                    Objections

                                                               Objection – the document contains
                                                               information that is irrelevant to the issues
                                                               before the court. The information has no
                                                               tendency to make a fact more or less
                                                               probable than it would be without the
                                                               evidence; and (b) the fact is not of
                                                               consequence in determining the action.
                                                               FED. R. EVID. 401-402, 104(b). If
                                                               offered for the truth contained in its text,
                                                               the document also contains hearsay.
                                                               FED. R. EVID. 801-802. This exhibit
                                                               cannot be authenticated in the absence of
N            5/6/2015, Deposition Transcript                   its author. FED. R. EVID. 901(a).

                                                               Objection – the document contains
                                                               information that is irrelevant to the issues
                                                               before the court. The information has no
                                                               tendency to make a fact more or less
                                                               probable than it would be without the
                                                               evidence; and (b) the fact is not of
                                                               consequence in determining the action.
                                                               FED. R. EVID. 401-402, 104(b). If
                                                               offered for the truth contained in its text,
                                                               the document also contains hearsay.
                                                               FED. R. EVID. 801-802. This exhibit
                                                               cannot be authenticated in the absence of
Q            Stipulation of Settlement, 5/12/2016              its author. FED. R. EVID. 901(a).




LF-49 (rev. 12/01/09)
                        Case 18-16659-LMI    Doc 126     Filed 09/10/19   Page 9 of 19


Exhibit                        Description                                     Objections

                                                               Objection – the document contains
                                                               information that is irrelevant to the issues
                                                               before the court. The information has no
                                                               tendency to make a fact more or less
                                                               probable than it would be without the
                                                               evidence; and (b) the fact is not of
                                                               consequence in determining the action.
                                                               FED. R. EVID. 401-402, 104(b). If
                                                               offered for the truth contained in its text,
                                                               the document also contains hearsay.
                                                               FED. R. EVID. 801-802. This exhibit
                                                               cannot be authenticated in the absence of
S            Deed                                              its author. FED. R. EVID. 901(a).

                                                               Objection – the document contains
                                                               information that is irrelevant to the issues
                                                               before the court. The information has no
                                                               tendency to make a fact more or less
                                                               probable than it would be without the
                                                               evidence; and (b) the fact is not of
                                                               consequence in determining the action.
                                                               FED. R. EVID. 401-402, 104(b). If
                                                               offered for the truth contained in its text,
                                                               the document also contains hearsay.
                                                               FED. R. EVID. 801-802. This exhibit
             Email concerning settlement from Debtors’         cannot be authenticated in the absence of
T            counsel, 6/23/2016                                its author. FED. R. EVID. 901(a).




LF-49 (rev. 12/01/09)
                        Case 18-16659-LMI     Doc 126   Filed 09/10/19    Page 10 of 19


Exhibit                         Description                                    Objections

                                                               Objection – the document contains
                                                               information that is irrelevant to the issues
                                                               before the court. The information has no
                                                               tendency to make a fact more or less
                                                               probable than it would be without the
                                                               evidence; and (b) the fact is not of
                                                               consequence in determining the action.
                                                               FED. R. EVID. 401-402, 104(b). If
                                                               offered for the truth contained in its text,
                                                               the document also contains hearsay.
                                                               FED. R. EVID. 801-802. This exhibit
                                                               cannot be authenticated in the absence of
U            Debtors’ Motion to Strike Judgment                its author. FED. R. EVID. 901(a).

                                                               Objection – the document contains
                                                               information that is irrelevant to the issues
                                                               before the court. The information has no
                                                               tendency to make a fact more or less
                                                               probable than it would be without the
                                                               evidence; and (b) the fact is not of
                                                               consequence in determining the action.
                                                               FED. R. EVID. 401-402, 104(b). If
                                                               offered for the truth contained in its text,
                                                               the document also contains hearsay.
                                                               FED. R. EVID. 801-802. This exhibit
                                                               cannot be authenticated in the absence of
X            Guardian Letter, 7/14/2016                        its author. FED. R. EVID. 901(a).




LF-49 (rev. 12/01/09)
                        Case 18-16659-LMI     Doc 126   Filed 09/10/19    Page 11 of 19


Exhibit                         Description                                    Objections

                                                               Objection – the document contains
                                                               information that is irrelevant to the issues
                                                               before the court. The information has no
                                                               tendency to make a fact more or less
                                                               probable than it would be without the
                                                               evidence; and (b) the fact is not of
                                                               consequence in determining the action.
                                                               FED. R. EVID. 401-402, 104(b). If
                                                               offered for the truth contained in its text,
                                                               the document also contains hearsay.
                                                               FED. R. EVID. 801-802. This exhibit
                                                               cannot be authenticated in the absence of
Y            Loan Agreement                                    its author. FED. R. EVID. 901(a).

                                                               Objection – the document contains
                                                               information that is irrelevant to the issues
                                                               before the court. The information has no
                                                               tendency to make a fact more or less
                                                               probable than it would be without the
                                                               evidence; and (b) the fact is not of
                                                               consequence in determining the action.
                                                               FED. R. EVID. 401-402, 104(b). If
                                                               offered for the truth contained in its text,
                                                               the document also contains hearsay.
                                                               FED. R. EVID. 801-802. This exhibit
                                                               cannot be authenticated in the absence of
Z            Letter from Counsel                               its author. FED. R. EVID. 901(a).




LF-49 (rev. 12/01/09)
                        Case 18-16659-LMI     Doc 126   Filed 09/10/19    Page 12 of 19


Exhibit                         Description                                    Objections

                                                               Objection – the document contains
                                                               information that is irrelevant to the issues
                                                               before the court. The information has no
                                                               tendency to make a fact more or less
                                                               probable than it would be without the
                                                               evidence; and (b) the fact is not of
                                                               consequence in determining the action.
                                                               FED. R. EVID. 401-402, 104(b). If
                                                               offered for the truth contained in its text,
                                                               the document also contains hearsay.
                                                               FED. R. EVID. 801-802. This exhibit
                                                               cannot be authenticated in the absence of
AA           Debtors’ Motion to Strike Judgment Supplement     its author. FED. R. EVID. 901(a).

                                                               Objection – the document contains
                                                               information that is irrelevant to the issues
                                                               before the court. The information has no
                                                               tendency to make a fact more or less
                                                               probable than it would be without the
                                                               evidence; and (b) the fact is not of
                                                               consequence in determining the action.
                                                               FED. R. EVID. 401-402, 104(b). If
                                                               offered for the truth contained in its text,
                                                               the document also contains hearsay.
                                                               FED. R. EVID. 801-802. This exhibit
                                                               cannot be authenticated in the absence of
AB           Order, 11/7/2016                                  its author. FED. R. EVID. 901(a).




LF-49 (rev. 12/01/09)
                        Case 18-16659-LMI     Doc 126     Filed 09/10/19    Page 13 of 19


Exhibit                         Description                                      Objections

                                                                 Objection – the document contains
                                                                 information that is irrelevant to the issues
                                                                 before the court. The information has no
                                                                 tendency to make a fact more or less
                                                                 probable than it would be without the
                                                                 evidence; and (b) the fact is not of
                                                                 consequence in determining the action.
                                                                 FED. R. EVID. 401-402, 104(b). If
                                                                 offered for the truth contained in its text,
                                                                 the document also contains hearsay.
                                                                 FED. R. EVID. 801-802. This exhibit
             Transcript of a hearing before the Hon. Daniel      cannot be authenticated in the absence of
AC           Anders                                              its author. FED. R. EVID. 901(a).

                                                                 Objection – the document contains
                                                                 information that is irrelevant to the issues
                                                                 before the court. The information has no
                                                                 tendency to make a fact more or less
                                                                 probable than it would be without the
                                                                 evidence; and (b) the fact is not of
                                                                 consequence in determining the action.
                                                                 FED. R. EVID. 401-402, 104(b). If
                                                                 offered for the truth contained in its text,
                                                                 the document also contains hearsay.
                                                                 FED. R. EVID. 801-802. This exhibit
                                                                 cannot be authenticated in the absence of
AD           Hon. Linda Carpenter Opinion, 2/13/2017             its author. FED. R. EVID. 901(a).




LF-49 (rev. 12/01/09)
                        Case 18-16659-LMI     Doc 126   Filed 09/10/19    Page 14 of 19


Exhibit                         Description                                    Objections

                                                               Objection – the document contains
                                                               information that is irrelevant to the issues
                                                               before the court. The information has no
                                                               tendency to make a fact more or less
                                                               probable than it would be without the
                                                               evidence; and (b) the fact is not of
                                                               consequence in determining the action.
                                                               FED. R. EVID. 401-402, 104(b). If
                                                               offered for the truth contained in its text,
                                                               the document also contains hearsay.
                                                               FED. R. EVID. 801-802. This exhibit
                                                               cannot be authenticated in the absence of
AE           Stipulation of Settlement                         its author. FED. R. EVID. 901(a).

                                                               Objection – the document contains
                                                               information that is irrelevant to the issues
                                                               before the court. The information has no
                                                               tendency to make a fact more or less
                                                               probable than it would be without the
                                                               evidence; and (b) the fact is not of
                                                               consequence in determining the action.
                                                               FED. R. EVID. 401-402, 104(b). If
                                                               offered for the truth contained in its text,
                                                               the document also contains hearsay.
                                                               FED. R. EVID. 801-802. This exhibit
                                                               cannot be authenticated in the absence of
AF           Hon. Daniel Anders Opinion, 5/25/2017             its author. FED. R. EVID. 901(a).




LF-49 (rev. 12/01/09)
                        Case 18-16659-LMI     Doc 126    Filed 09/10/19     Page 15 of 19


Exhibit                         Description                                      Objections

                                                                 Objection – the document contains
                                                                 information that is irrelevant to the issues
                                                                 before the court. The information has no
                                                                 tendency to make a fact more or less
                                                                 probable than it would be without the
                                                                 evidence; and (b) the fact is not of
                                                                 consequence in determining the action.
                                                                 FED. R. EVID. 401-402, 104(b). If
                                                                 offered for the truth contained in its text,
                                                                 the document also contains hearsay.
                                                                 FED. R. EVID. 801-802. This exhibit
                                                                 cannot be authenticated in the absence of
AG           Debtors’ Brief to the Pennsylvania Superior Court   its author. FED. R. EVID. 901(a).

                                                                 Objection – the document contains
                                                                 information that is irrelevant to the issues
                                                                 before the court. The information has no
                                                                 tendency to make a fact more or less
                                                                 probable than it would be without the
                                                                 evidence; and (b) the fact is not of
                                                                 consequence in determining the action.
                                                                 FED. R. EVID. 401-402, 104(b). If
                                                                 offered for the truth contained in its text,
                                                                 the document also contains hearsay.
                                                                 FED. R. EVID. 801-802. This exhibit
                                                                 cannot be authenticated in the absence of
AH           Hon. Daniel Anders Opinion, 11/21/2017              its author. FED. R. EVID. 901(a).




LF-49 (rev. 12/01/09)
                        Case 18-16659-LMI     Doc 126       Filed 09/10/19    Page 16 of 19


Exhibit                         Description                                        Objections

                                                                   Objection – the document contains
                                                                   information that is irrelevant to the issues
                                                                   before the court. The information has no
                                                                   tendency to make a fact more or less
                                                                   probable than it would be without the
                                                                   evidence; and (b) the fact is not of
                                                                   consequence in determining the action.
                                                                   FED. R. EVID. 401-402, 104(b). If
                                                                   offered for the truth contained in its text,
                                                                   the document also contains hearsay.
                                                                   FED. R. EVID. 801-802. This exhibit
                                                                   cannot be authenticated in the absence of
AI           Superior Court Opinion                                its author. FED. R. EVID. 901(a).

                                                                   Doctrine of completeness FED. R. EVID.
AR           Creditor’s Proof of Claim (without exhibits)          106.

                                                                   Objection – the document contains
                                                                   information that is irrelevant to the issues
                                                                   before the court. The information has no
                                                                   tendency to make a fact more or less
                                                                   probable than it would be without the
                                                                   evidence; and (b) the fact is not of
                                                                   consequence in determining the action.
                                                                   FED. R. EVID. 401-402, 104(b). If
                                                                   offered for the truth contained in its text,
                                                                   the document also contains hearsay.
                                                                   FED. R. EVID. 801-802. This exhibit
                                                                   cannot be authenticated in the absence of
                                                                   its author. FED. R. EVID. 901(a).
                                                                   Doctrine of completeness FED. R. EVID.
AT           Transcript of Rule 2004 Examination                   106.




LF-49 (rev. 12/01/09)
                        Case 18-16659-LMI     Doc 126   Filed 09/10/19    Page 17 of 19


Exhibit                         Description                                    Objections

                                                               Objection – the document contains
                                                               information that is irrelevant to the issues
                                                               before the court. The information has no
                                                               tendency to make a fact more or less
                                                               probable than it would be without the
                                                               evidence; and (b) the fact is not of
                                                               consequence in determining the action.
                                                               FED. R. EVID. 401-402, 104(b). If
                                                               offered for the truth contained in its text,
                                                               the document also contains hearsay.
                                                               FED. R. EVID. 801-802. This exhibit
                                                               cannot be authenticated in the absence of
BC           5/17/2019, E-mail from Andrew Mogilyansky         its author. FED. R. EVID. 901(a).

                                                               Objection – the document contains
                                                               information that is irrelevant to the issues
                                                               before the court. The information has no
                                                               tendency to make a fact more or less
                                                               probable than it would be without the
                                                               evidence; and (b) the fact is not of
                                                               consequence in determining the action.
                                                               FED. R. EVID. 401-402, 104(b). If
                                                               offered for the truth contained in its text,
                                                               the document also contains hearsay.
                                                               FED. R. EVID. 801-802. This exhibit
             Printout from the New York State Department of    cannot be authenticated in the absence of
BD           State                                             its author. FED. R. EVID. 901(a).




LF-49 (rev. 12/01/09)
                        Case 18-16659-LMI     Doc 126   Filed 09/10/19    Page 18 of 19


Exhibit                         Description                                    Objections

                                                               Objection – the document contains
                                                               information that is irrelevant to the issues
                                                               before the court. The information has no
                                                               tendency to make a fact more or less
                                                               probable than it would be without the
                                                               evidence; and (b) the fact is not of
                                                               consequence in determining the action.
                                                               FED. R. EVID. 401-402, 104(b). If
                                                               offered for the truth contained in its text,
                                                               the document also contains hearsay.
                                                               FED. R. EVID. 801-802. This exhibit
                                                               cannot be authenticated in the absence of
BH           375 Poinciana, LLC corporate records              its author. FED. R. EVID. 901(a).

                                                               Objection – the document contains
                                                               information that is irrelevant to the issues
                                                               before the court. The information has no
                                                               tendency to make a fact more or less
                                                               probable than it would be without the
                                                               evidence; and (b) the fact is not of
                                                               consequence in determining the action.
                                                               FED. R. EVID. 401-402, 104(b). If
                                                               offered for the truth contained in its text,
                                                               the document also contains hearsay.
                                                               FED. R. EVID. 801-802. This exhibit
                                                               cannot be authenticated in the absence of
BJ           Luxury Gift, Inc. corporate records               its author. FED. R. EVID. 901(a).



Exhibits A-C, G, K. M. Q, S-T, Y-Z, AE, BD, BH-BJ are documents which relate to assets or income of
the Debtors that are irrelevant to the motion before this court and lack any probative value.

Exhibits D-F, H-I, L, N, U, X, AA-AI are documents which relate to pre bankruptcy proceedings in other
courts that are irrelevant to the motion before this court and lack any probative value.




LF-49 (rev. 12/01/09)
                         Case 18-16659-LMI     Doc 126     Filed 09/10/19      Page 19 of 19




Dated September 10, 2019
                                             /s/ Gary F. Seitz
                                             Gary F. Seitz
                                             Gellert Scali Busenkell & Brown
                                             LLC 8 Penn Center
                                             1628 John F. Kennedy Blvd
                                             Suite 1901
                                             Philadelpia, PA 191043
                                             Tel: 215-238-0010
                                             gseitz@gsbblaw.com

                                             Leonid Nerdinsky
                                             Nerdinsky Law Group
                                             3800 S Ocean Drive, Suite 242
                                             Hollywood, FL 33019
                                             Tel: 954-237-6307
                                             lnerdinsky@nerdinskylaw.com



I CERTIFY that a true and correct copy of the foregoing was served upon counsel of record for Vertonix, Eric
“Arkady” Rayz and the Chapter 7 Trustee via ECF service on this 9th day of September 2019.


                                             /s/Gary F. Seitz
                                             Gary F. Seitz




 LF-49 (rev. 12/01/09)
